Citation Nr: 0900372	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to an initial compensable evaluation for 
degenerative joint disease of the cervical spine.

3.	Entitlement to an initial compensable evaluation for 
gastro-esophageal reflux disease (GERD).

4.	Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

5.	Entitlement to an initial evaluation in excess of 10 
percent for chronic migraine headaches.

6.	Entitlement to an initial compensable evaluation for 
degenerative arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1994 to 
July 1994 and October 2001 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to increased initial evaluations 
for PTSD, chronic migraine headaches and degenerative 
arthritis of the right ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran is not diagnosed with a bilateral hearing loss 
disability for VA purposes.

2.	The veteran's degenerative joint disease of the cervical 
spine is manifested by no more than a combined range of 
motion of the cervical spine of 295 degrees; forward 
flexion of the cervical spine is to 45 degrees; there is 
no objective evidence of favorable or unfavorable 
ankylosis of the cervical spine or of the entire spine.

3.	The veteran's GERD is manifested by no more than 
occasional epigastric pain; there is no competent evidence 
of dysphagia, pyrosis, regurgitation or accompanying 
substernal or arm or shoulder pain.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.	The criteria for an initial evaluation of 10 percent, but 
not greater, for degenerative joint disease of the 
cervical spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010, 
General Rating Formula for Diseases and Injuries of the 
Spine (2008).

3.	The criteria for an initial compensable evaluation for 
GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2006.  
The RO's October 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a decision.  Therefore, VA's duty 
to further assist the veteran in locating additional records 
has been satisfied.  The veteran was afforded VA examinations 
in September 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The veteran contends he suffers from a bilateral hearing loss 
disability due to acoustic trauma suffered during active 
service.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Upon review, service medical records are negative for a 
hearing loss disability in the either ear.  Post service 
medical evidence include the reports of a September 2006 VA 
audiology examination.  The examination indicated the 
following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Left Ear
20
20
20
20
20
Right Ear
20
15
15
15
20

Speech audiometry revealed speech recognition ability in the 
of 96 percent in both ears.  The VA examiner indicated that 
the veteran's hearing in both ears is within normal limits 
per VA guidelines.

Considering the results of the September 2006 VA examination, 
it is clear that the veteran does not currently suffer from a 
current hearing loss disability for VA benefit purposes.  His 
puretone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, were less than 40 in all frequencies, and he did not 
show puretone thresholds of 26 or more in 3 or more 
frequencies in either ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As veteran has no competence to 
give a medical opinion on the diagnosis of a condition, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has bilateral sensorineural hearing 
loss disability for VA purposes.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.	Increased Initial Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Joint Disease of the Cervical Spine

The veteran's cervical spine disability is rated as 
noncompensable according to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, which is applicable to arthritis due to trauma.  
Arthritis due to trauma is to be evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees 
warrants a 20 percent rating.

Finally, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, the combined 
range of motion of the cervical greater than 170 degrees but 
not greater than 335 degrees warrants a 10 percent 
evaluation. 

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical  
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran has been assigned an initial noncompensable 
evaluation for his cervical spine disability.  Having 
considered the evidence of record, the Board finds that the 
veteran is entitled to an initial evaluation of 10 percent, 
but not greater, for his cervical spine disability during the 
entire appeal period.  In this regard, the Board notes that 
the veteran's cervical spine disability is manifested by 
subjective complaints of pain and objective evidence of 
degenerative joint disease with a total range of motion of 
the cervical spine of 295 degrees.  There is no evidence of 
ankylosis of the cervical spine or the entire spine during 
the applicable rating period.

With regards to range of motion testing, a September 2006 VA 
examination, taking into account pain, noted the veteran as 
having forward flexion from zero to 45 degrees and extension 
from zero to 30 degrees, left and right lateral flexion from 
zero to 40 degrees bilaterally and left and right lateral 
rotation from zero to 70 degrees bilaterally.  The examiner 
found no additional limitation of motion due to fatigue, 
weakness, or lack of endurance.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the veteran 
is entitled to an of 10 percent for orthopedic manifestations 
of his cervical spine disability, as his combined range of 
motion of the cervical spine is less than 335 degrees of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  An evaluation greater 
than 10 percent is not warranted as there is no medical 
evidence of forward flexion of the lumbar spine limited to 30 
degrees or less, or a combined range of motion of 170 degrees 
or less.  Id.  
In light of the above, the Board finds that the veteran is 
entitled to an initial evaluation 10 percent, but not 
greater, for his service-connected cervical spine disability.  
However, a preponderance of the evidence is against an 
evaluation greater than 10 percent.

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  
However, the Board finds that no such evaluation is 
warranted.  In this regard, the Board observes that both the 
September 2006 examination report notes normal motor, 
sensory, pulses and muscle tone of the upper extremities.  
Furthermore, there is no evidence the veteran suffers from 
radiating pain of the upper extremities related to his 
cervical spine disability.  Thus, the Board finds that a 
separate evaluation for neurological disability is not 
warranted.

GERD

The veteran's service-connected GERD is evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  Under this 
Diagnostic Code, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation.  A 30 percent 
evaluation is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Finally, a 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.

After a careful review of the evidence, the Board concludes 
that the veteran's post-gastric resection does not meet the 
criteria for an initial compensable evaluation under 
Diagnostic Code 7346.  In this regard, the evidence of 
record, including VA treatment records and a September 2006 
VA general medical examination indicates the veteran's GERD 
has been manifested by occasional epigastric distress and 
heartburn.  However, there is no evidence of dysphagia, 
regurgitation or substernal, arm or shoulder pain.

The Board acknowledges that the veteran himself has claimed 
his GERD warrants a compensable evaluation.  However, the 
Board notes that as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
an increased evaluation.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected GERD.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  
In this regard, the Board observes that higher evaluation 
under Diagnostic Code 7308 is not warranted as there is no 
evidence of diarrhea or weight loss.  

Therefore, with consideration of the applicable laws and 
regulations discussed above, the Board concludes that the 
veteran does not meet the criteria for an initial compensable 
disability evaluation his service-connected GERD.  In 
considering whether a compensable evaluation is warranted, 
the Board has considered the benefit-of-the-doubt rule.  
However, as the preponderance of the evidence is against a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Additional Considerations

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable. 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's service-connected 
cervical spine disability or GERD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that the veteran has not 
been hospitalized due to either condition, nor has he alleged 
they result in a marked functional impairment in a way or to 
a degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

An initial evaluation of 10 percent, but not greater, for 
degenerative joint disease of the cervical spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial compensable evaluation for GERD is denied.


REMAND

The veteran contends he is entitled to an increased initial 
evaluation for his service-connected PTSD, currently 
evaluated as 10 percent disabling.  In a January 2007 
supplemental statement of the case, the RO relied on a 
September 2006 VA examination in continuing the current 10 
percent evaluation.  However, in an August 2007 statement, 
the veteran asserted that his service-connected PTSD has 
increased in severity since his September 2006 VA 
examination.  As such, a new VA examination is therefore 
warranted.  See 38 C.F.R. § 3.159 (2008); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

With regards to the veteran's claim of entitlement to an 
increased initial evaluation for chronic migraine headaches, 
the Board observes the veteran was provided a VA general 
medical evaluation in September 2006.  While the VA 
examination report discusses the veteran's migraine 
headaches, it fails to provide an opinion on the severity and 
frequency of the veteran's migraines.  As such, a remand is 
necessary to determine the degree of impairment of the 
veteran's migraine headaches.

As a final matter, the veteran has submitted additional 
evidence pertaining to his claim of entitlement to an initial 
compensable evaluation for degenerative arthritis of the 
right ankle.  This pertinent evidence was received after 
certification of the appeal to the Board, and hence, was not 
reviewed by the RO.  The Board notes that no waiver of 
initial RO consideration from the veteran or his accredited 
representative was included with this evidence.  Applicable 
VA regulations require that pertinent evidence must be 
referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  Thus, 
the Board must remand this issue so that the RO may review 
this evidence and, if the claim remains denied, include such 
evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

2.	Schedule the veteran for a VA 
neurological examination to determine 
the degree of impairment due to chronic 
migraine headaches.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All necessary tests 
should be performed.  The examiner 
should provide an objective opinion as 
to whether the appellant's migraine 
headaches are prostrating in nature 
and, if so, whether the prostrating 
attacks have occurred on average once 
in two months over the last several 
months, occurred an average of once a 
month over the last several months, or 
occur very frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete rationale 
should accompany all opinions provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


